UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6247



CHARLES RAY CARTER,

                                            Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLIE CONDON, At-
torney General; SALLEY ELLIOTT, Assistant
Attorney General; J. BENJAMIN APLIN, Assistant
Attorney General; TOMMY POPE, Solicitor for
Sixteenth Judicial Circuit; JULIA G. MIMMS,
Assistant Solicitor; CHRIS BARTON, Assistant
Solicitor; DONNA LESLIE, Deputy Sheriff; JOHN
C. HAYES, III, South Carolina Circuit Judge;
BRUCE BRYANT, Sheriff of York County; DEAN
HALL, South Carolina Circuit Judge; JOHN
SHORT, Chief; ALLEN BULLARD, Attorney; TARA
DAWN SHURLING, Attorney; KENNETH RICHSTAD,
Clerk of the South Carolina Court of Appeals;
JASPER CURETON, Judge of the South Carolina
Court of Appeals; WILLIAM R. BRAY, Attorney,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-99-3876-6)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.
Dismissed by unpublished per curiam opinion.


Charles Ray Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Ray Carter, a South Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court. See Carter v. South Carolina, No.

CA-99-3876-6 (D.S.C. Jan. 13, 2000).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                2